Citation Nr: 1437956	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  06-38 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee strain.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to November 1982.

This matter comes before the Board of Veterans Appeals on appeal from a November 2004 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for right and left knee strain, each at the 10 percent disability level.  The claims were subsequently transferred to the RO in St. Petersburg, Florida.

In June 2009 correspondence (VA Form 9), the Veteran withdrew an appeal for entitlement to an initial evaluation in excess of 50 percent for migraine.

The Board notes that during the pendency of this appeal the Veteran legally changed her name and this remand decision reflects her current legal name.  The Board further notes that the Veteran has a VA electronic claims file for her claims, and the above claims were reviewed using the Veterans Benefits Management System (VBMS).


REMAND

The Veteran seeks a hearing on appeal.  A hearing on appeal will be granted if the claimant expresses a desire to appear in person.  38 C.F.R. § 20.700.  The Veteran requested a videoconference hearing on her June 2009 substantive appeal to the Board and has not withdrawn that request to date.  Therefore, the case must be remanded for scheduling the Veteran for a videoconference hearing in the matter before the Board.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a VA videoconference hearing before a member of the Board.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




